EXHIBIT 5.1 July 11, 2013 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference in this Registration Statement on Form F-10 of Canadian Pacific Railway Company of our report dated February 24, 2011, relating to the consolidated statements of income, comprehensive income, cash flows, and changes in shareholders’ equity for the year ended December 31, 2010 which appears in Canadian Pacific Railway Limited’s 2012 Annual Report on Form 40-F. /s/ PricewaterhouseCoopers LLP Chartered Accountants PricewaterhouseCoopers LLP 111 5th Avenue SW, Suite 3100, Calgary, Alberta, Canada T2P 5L3 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership.
